

117 HR 4044 IH: Vote Outcome Transparency in Elections Act
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4044IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Donalds (for himself, Ms. Salazar, Mr. Babin, Mr. Perry, Mr. Gaetz, Ms. Herrell, Mr. Sessions, Mr. Gibbs, and Mr. Gooden of Texas) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to require State and local election officials to notify the chief State election official of a State with respect to the number of voted ballots that have been received and counted in an election for Federal office at the time of the closing of polls for such election, and for other purposes.1.Short titleThis Act may be cited as the Vote Outcome Transparency in Elections Act or the VOTE Act. 2.Ballot count reporting requirement(a)In generalSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306; and(2)by inserting after section 303 the following new section:304.Reporting requirements with respect to number of ballots(a)In generalNot later than 1 hour after a polling place in a State closes in an election for Federal office on the date of such election, the appropriate State or local election official for such polling place shall provide to the chief State election official of the State a report that documents, as of such time—(1)the total number of voted ballots in the possession of State and local election officials for the election; and(2)the total number of voted ballots that have been tabulated for such election.(b)Additional reporting requirements(1)Submission to chief executiveNot later than 1 hour after the latest time that all polling places in a State close in an election for Federal office on the date of such election, the chief State election official of the State shall prepare and submit to the chief executive of the State a final report that documents the results of each report received under subsection (a).(2)Public availability of final reportNot later than 1 hour after the final report is received under paragraph (1), the chief executive of the State shall make the results of the report publicly available on a Government website.(c)Effective dateThis requirement shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office..(b)Conforming amendment relating to enforcementSection 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304.(c)Clerical amendmentThe table of contents of such Act is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and(2)by inserting after the item relating to section 303 the following new item:Sec. 304. Reporting requirements with respect to number of ballots. .3.Requirements for ballots delivered by mail(a)In generalSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 2(a), is amended—(1)by redesignating sections 305 and 306 as sections 306 and 307; and(2)by inserting after section 304 the following new section:305.Requirements with respect to a ballot delivered by mail(a)In generalEach State and local jurisdiction shall have in place policies to ensure that a voted ballot delivered by postal mail to the appropriate election official in an election for Federal office can be verified to have been delivered by the United States Postal Service by means of an appropriate postmark, signature, or other indication from the United States Postal Service.(b)ExceptionsThis section shall not apply with respect to the ballot of an absent uniformed services voter or an overseas voter (as such terms are defined in section 107 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20310)).(c)Effective dateThis requirement shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office..(b)Conforming amendment relating to enforcementSection 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111), as amended by section 2(b), is amended by striking 303, and 304 and inserting 303, 304, and 305.(c)Clerical amendmentThe table of contents of such Act, as amended by section 2(c), is amended—(1)by redesignating the items relating to sections 305 and 306 as relating to sections 306 and 307; and(2)by inserting after the item relating to section 304 the following new item:Sec. 305. Requirements with respect to a ballot delivered by mail. .